Citation Nr: 0000385	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-06 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Dissatisfaction with the initial rating assigned following 
the grant of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that established service connection for PTSD.  A 
notice of disagreement regarding the evaluation assigned for 
this disorder was received in September 1997.  A statement of 
the case was issued in March 1998.  A substantive appeal was 
received from the veteran in May 1998.  A hearing was held at 
the RO in November 1998.   

In November 1997, the veteran submitted a claim of 
entitlement to service connection for a dental disability.  
This is referred to the RO for appropriate action.  


REMAND

The veteran and his representative contend that a disability 
evaluation higher than that initially assigned following the 
grant of service connection for the veteran's PTSD is 
warranted.  Service connection was established for this 
disorder by an April 1997 rating action and a 10 percent 
evaluation was assigned for this disorder effective from 
December 5, 1988, the date the veteran submitted an 
application to reopen a previously denied claim of 
entitlement to service connection for PTSD.  In a January 
1999 action, the RO increased this evaluation to 50 percent 
effective February 10, 1997.  

During the course of this appeal, certain portions of 
38 C.F.R. Part 4 pertaining to the rating criteria for mental 
disorders had been changed.  Specifically, on October 8, 
1996, the VA published a final rule, effective November 7, 
1996, to amend the section of the Schedule for Rating 
Disabilities dealing with mental disorders. 61 FR 52695, Oct. 
8, 1996.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has indicated that, generally 
speaking, when a law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991). 

However, from a review of the April 1997 rating action, March 
1998 statement of the case, and January 1999 supplemental 
statement of the case, it is clear that the RO only addressed 
the new rating criteria in denying the veteran a initial 
disability evaluation higher than 10 percent and then an 
evaluation higher than 50 percent from February 1997.  
Further development in that regard is necessary prior to 
further appellate review.  

As such, it is requested that the RO again review the 
veteran's claim for an initial increased rating for PTSD in 
view of the old and new rating criteria for psychiatric 
disabilities.  In this regard, the Board notes that in the 
case of Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
held that in view of the effective date rule contained in 
38 U.S.C. § 5110(g), which prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law, the Secretary's legal 
obligation to apply November 7, 1996, as the effective date 
of the revised regulations prevents the application, prior to 
that date, of the liberalizing law rule stated in Karnas.  
Accordingly, the Court held that for any date prior to 
November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.  

Finally, it is pointed out that the Court has recently held 
that there is a distinction between a claim based on the 
veteran's dissatisfaction with the initial rating (a claim 
for an original rating) and a claim for an increased rating, 
and that in the case of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts founds, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes 
that the RO essentially engaged in this practice by assigning 
a higher evaluation from February 1997; in readjudicating 
this claim, consideration should again be given to the 
application of "staged ratings" as enunciated by the Court.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:


The RO should again review the veteran's 
claim for a higher initial evaluation for 
his service-connected PTSD, and, giving 
consideration to the old and new 
criteria, rate the veteran under each; 
consideration should be given to the 
effective date of this change in 
regulation (i.e. prior to November 7, 
1996, the old criteria should be 
considered, and subsequent to November 7, 
1996, both the old and new should be 
considered, and the more favorable 
assigned).  Consideration should also be 
given to the application of "staged 
ratings" as enunciated in Fenderson (and 
noted above).  Thereafter, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case.  The laws and regulations governing 
effective dates should be considered, 
along with the old criteria for rating 
psychiatric disorders.  No action is 
required by the veteran until he receives 
further notice. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




